DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (US 20100053117) in view of Mukai (US 20050206633) and further in view of Hoshino (US 20150069128).  
Regarding claims 1 and 11: 
Ishi (US 20100053117) discloses a cholesteric liquid crystal composite display device (20, Fig. 4), comprising: 
a light absorbing substrate (240, Fig. 4); 
a first transparent substrate (260);
 a second transparent substrate (220) ([0022-0023]);
 a light supplement module (230), disposed between the light absorbing substrate (240) and the first transparent substrate (260) (FIG. 3B. At this time, the controller 110 adjusts the quantity of light irradiated by the light emitting component 141 and/or the carrying speed of the carrying unit 150 in order to make light irradiated to the photoconductive layer 230 near to an equal quantity of light (see [0025]) ,

a control module (130), electrically connected to the light supplement module (250); a first electrode layer (electrode), formed on the first transparent substrate (260 ); a second electrode layer (electrode), formed on the second transparent substrate (220), and facing the first electrode layer (See Fig. 4 and [0022-0023]);
 a first cholesteric liquid crystal layer (i.e. 250), sandwiched between the first electrode layer  and the second electrode layer for generating a first color light (display color) (in [0023] discloses colored layer 240, which is a layer visible when the display element layer 250 lets light through, has a predetermined color (black in the present exemplary embodiment, The display element layer 250 contains display elements exhibiting different light reflection states depending on the applied voltage), disposed on one side of the second transparent substrate [260], for absorbing light (i.e. absorbing different color light depends on applied voltage), wherein a projection of the first light absorbing layer (absorbing layer on 240) on the horizontal plane and a projection of the light supplement module on the horizontal plane are arranged in a misaligned manner (i.e. The alignment of the display elements may be a planar alignment or a focal-conic alignment. In case of a planar alignment, the display reflect light (via Bragg reflection) to exhibit a predetermined color (white in the present exemplary embodiment) and, in case of a focal-conic alignment, transmit light to reveal the color of the colored layer 240 [see 0023]), and and  wherein the light emitting normal direction of the light supplement module (230) is perpendicular to the surface of the light absorbing substrate (as recited in claim 11) (see Fig.4, [0022-0025] )  .
  
Note that Ishi does not specifically disclose the light supplement module including a light emitting chip array (140, see Fig. 1-2), and the light emitting chip array including a plurality of first light emitting chips, a plurality of second light emitting chips, and a plurality of third light emitting chips, and the first light emitting chip, the second light emitting chip and the third light emitting chip are micro-LED chips or mini-LED chips (i.e. plurality of LED chips) (in [0017] discloses the light emitting component 141 is a light source such as an LED (Light Emitting Diode) Chip including plural LEDs disposed in a row manner on a substrate which corresponding to layer 230 in Fig. 4. In FIG. 3B. discloses the controller 110 adjusts the quantity of light irradiated by the emitting component 141 and/or the carrying speed of the carrying unit 150 in order to make light irradiated to the photoconductive layer 230 near to an equal quantity of light).

Note that Ishi does not specifically disclose (#1) a brightness sensing module, for sensing the brightness of the external environment of the cholesteric liquid crystal composite display device to generate a brightness signal; and receiving the brightness signal, so as to enable or disable the light supplement module according to the brightness signal and (#2) cholesteric liquid crystal layer for generating a first color light, the first color light having a first wavelength range and absorbing light except the first wavelength range (i.e. absorbing different color light depends on applied voltage),
 
Regarding (#1)
Mukai (US 20050206633) discloses a brightness sensing module (9, Fig. 1), for sensing the brightness (Illumination) of the external environment of the cholesteric liquid crystal composite display device to generate a brightness signal (0059-0064); and receiving the brightness signal, so as to enable or disable the light supplement module according to the brightness signal  and absorbing light except the first wavelength range  ([0026,0059, 0064, and Fig. 1 and 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishi with the teaching of Mukai, thereby providing a high quality cholesteric display device.
Regarding (#2)
Hoshino (US 20150069128) discloses cholesteric liquid crystal layer (102, Fig. 3) for generating a first color light, the first color light having a first wavelength range ([0056, 0059], [0030]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishi with the teaching of Mukai and Hoshino, thereby providing a high resolution cholesteric display device.
Regarding claim 11:
  Note that the claimed limitations of claim 11 are already discu  wherein the light emitting normal direction of the light supplement module is perpendicular to the surface of the light absorbing substrate .  

Allowable Subject Matter
2.	Claims 2-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2:

 “a second cholesteric liquid crystal layer (320, Fig. 5) and a second light absorbing layer (410), the third electrode layer formed on the second transparent substrate, the fourth electrode layer formed on the third transparent substrate, the fourth electrode layer and the third electrode layer arranged facing each other, the second cholesteric liquid crystal layer sandwiched between the third electrode layer and the fourth electrode layer for generating a second color light, the second color light having a second wavelength range, and the second wavelength range being different from the first wavelength range, the second light absorbing layer disposed on one side of the third transparent substrate, and corresponding to the top of the first light absorbing layer, for absorbing light except the first wavelength range and the second wavelength range” (see Applicant disclosure [0044-0045], Fig. 5-6) .  
.  
 Regarding claim 12:
The closest art of record singly or in combination fails to teach or suggest the limitations “a second cholesteric liquid crystal layer and a second light absorbing layer, the third electrode layer formed on the second transparent substrate, the fourth electrode layer formed on the third transparent substrate, the fourth electrode layer and the third electrode layer arranged facing each other, the second cholesteric liquid crystal layer sandwiched between the third electrode layer and the fourth electrode layer for generating a second color light, the second color light having a second wavelength range, the second wavelength range being different from the first wavelength range, the second light absorbing layer disposed on one side of the third transparent substrate, and corresponding to the top of the first light absorbing layer, for absorbing light except the first wavelength range and the second wavelength range” (see Applicant disclosure [0044-0045], Fig. 5-6) .  
 
Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692